591 N.W.2d 63 (1998)
232 Mich. App. 259
Kenneth MOROSINI, Plaintiff-Appellee,
v.
CITIZENS INSURANCE COMPANY OF AMERICA, Defendant-Appellant.
Docket No. 186760.
Court of Appeals of Michigan.
Submitted August 7, 1998, at Lansing.
Decided October 20, 1998, at 9:10 a.m.
Released for Publication January 15, 1999.
Gregory T. Zalecki, Warren, for plaintiff.
Schellhase, Rekiel & Mitcham by David C. Johnston, Livonia (Gross, Nemeth & Silverman, P.L.C., by Steven G. Silverman, Detroit, of counsel), for defendant.
Before HOLBROOK, Jr., and FITZGERALD and SMOLENSKI, JJ.

ON REMAND
PER CURIAM.
This case is before us on remand from the Supreme Court for reconsideration in light of McKenzie v. Auto Club Ins. Ass'n, 458 Mich. 214, 580 N.W.2d 424 (1998). 458 Mich. 866, 586 N.W.2d 400 (1988). In McKenzie, the Court held that whether an injury arises out of the use of a motor vehicle as a motor vehicle under M.C.L. § 500.3105(1); MSA 24.13105(1) turns on whether the injury is closely related to the transportational function of motor vehicles. Because the plaintiff in McKenzie was using a camper/trailer attached to his pickup truck as a sleeping accommodation at the time of his injury, the Court concluded that the use was too far removed from the transportational function to constitute use of the camper/trailer as a motor vehicle at the time of the injury.
The facts of the present case are succinctly set forth in Morosini v. Citizens Ins. Co. of America, 224 Mich.App. 70, 568 N.W.2d 346 (1997). Plaintiff's vehicle was struck from *64 the rear by another motorist. The plaintiff got out of his vehicle and was in the process of examining the damage to his vehicle when he was assaulted by the driver of the other vehicle. We held that while assaults are not ordinarily part of the "normal risk" of driving, injuries arising from assaults are compensable under the no-fault act only when the assault arises out of a "normal activity associated with the use of a vehicle as a motor vehicle." Thus, we concluded that there was a sufficient causal nexus between the injuries sustained by plaintiff in the assault and the use of the motor vehicle as a motor vehicle because plaintiff's injuries were sustained in the course of fulfilling his statutory obligations as an operator of a motor vehicle involved in an accident to inspect for damage and exchange information with any other driver involved in the accident. MCL 257.618, 257.619; MSA 9.2318, 9.2319. This holding is consistent with the approach that focuses on transportational function because the fulfillment of statutory obligations with regard to motor vehicle accidents is closely related to the transportational function of motor vehicles.
Affirmed.